Case: 2:19-cr-00158-MHW-NMK Doc #: 147 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 495




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 United States of America,

       V.                                          Case No. 2:19-cr-158

                                                   Judge Michael H. Watson
 Desjuan Harris,

                                     ORDER

       There being no objections, the Court hereby adopts the Report and

 Recommendation of the Magistrate Judge, EOF No. 145, that Defendant's guilty

 plea be accepted. The Court accepts Defendant's plea of guilty to Counts 1-4 of

 the indictment, and he is hereby adjudged guilty On those counts. The Court will

 defer the decision of whether to accept the plea agreement until the sentencing

 hearing.

       iT IS SO ORDERED.




                                        ICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
